
	

113 HR 4273 IH: To name the Department of Veterans Affairs community-based outpatient clinic in The Dalles, Oregon, as the “Loren R. Kaufman Memorial Veterans’ Clinic”.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4273
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Walden (for himself, Mr. DeFazio, Mr. Blumenauer, Ms. Bonamici, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To name the Department of Veterans Affairs community-based outpatient clinic in The Dalles, Oregon,
			 as the Loren R. Kaufman Memorial Veterans’ Clinic.
	
	
		1.Name of Department of Veterans Affairs community-based outpatient clinic, The Dalles, OregonThe Department of Veterans Affairs community-based outpatient clinic located at 704 Veterans
			 Drive, The Dalles, Oregon, shall after the date of the enactment of this
			 Act be known and designated as the Loren R. Kaufman Memorial Veterans’ Clinic. Any reference to such community-based outpatient clinic in any law, regulation, map, document,
			 record, or other paper of the United States shall be considered to be a
			 reference to the Loren R. Kaufman Memorial Veterans’ Clinic.
		
